DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
2.	The request filed on 06/27/2022, for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application # 17/028953 is acceptable and an RCE as been established. An action on the RCE follows.

Allowable Subject Matter
3.	Claims 1-6, 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, as a whole, fail to explicitly disclose a pupil detection device comprising: a filter weight learner configured to generate a target image based on pupil coordinate data acquired from a learning image and learn weights of a plurality of filters in order to generate a filtered image, by filtering the learning image using the plurality of filters and merging a first feature map obtained by performing convolutional filtering on the learning image with a second feature map obtained by additionally performing max-pooling filtering and up-sampling filtering on the feature map obtained by performing convolution filtering, the filter weight learner is configured to perform convolution filtering on the merged feature map,  such that the filtered image is within a predetermined reference range of the target image; a split image generator configured to generate a pupil region split image for an input image using the plurality of filters having the learned weights; and a pupil coordinate detector configured to remove noise of the pupil region split image, select at least one of a plurality of pixels from which noise is removed, and detect pupil coordinates.
The closest prior art, as a whole fail to explicitly disclose detection device comprising: a filter weight learner configured to generate a target image based on pupil coordinate data acquired from a learning image and learn weights of a plurality of filters in order to generate a filtered image, by filtering the learning image using the plurality of filters, that is within a predetermined reference range of the target image; a split image generator configured to generate a pupil region split image for an input image using the plurality of filters having the learned weights; and -4- 117474444.1 04/20/22 11:46AMAppin No. 17/028,953 Amdt date May 31, 2022 Reply to Office action of April 1, 2022 a pupil coordinate detector configured to remove noise of the pupil region split image, select at least one of a plurality of pixels from which noise is removed, and detect pupil coordinates, wherein the filter weight learner is configured to: sequentially perform convolution filtering and max-pooling filtering on the learning image; perform up-sampling filtering and convolution filtering on the feature map on which max-pooling filtering has been performed to generate a main filtered image; and perform max-pooling filtering, up-sampling filtering, and convolution filtering on the feature map on which max-pooling filtering has been performed to generate an auxiliary filtered image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        7/4/2022